[SUTHERLAND ASBILL & BRENNAN LLP] STEVEN B. BOEHM DIRECT LINE: 202.383.0176 E-mail: steven.boehm@sutherland.com January 11, 2012 VIA EDGAR Dalia Blass, Branch Chief United States Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Withdrawal of Exemptive Application for New Mountain Finance Corporation. File No. 812-13926 Dear Ms. Blass: On behalf of New Mountain Finance Corporation (the “Applicant”), we hereby request the withdrawal of the exemptive application (File No. 812-13926) (the “Application”) filed by the Applicant on July 22, 2011.The Application requested an order authorizing certain transactions that otherwise might have been prohibited by Section 13(a) of the Securities Exchange Act of 1934, as amended.Applicant has chosen not to seek this exemptive relief at this time. If you have any questions, please call me at (202) 383-0176, or call Sylvia N. Harris at 202-383-0799.Thank you for your attention to this matter. Sincerely, /s/ Steven B. Boehm Steven B. Boehm SBB/snh cc: Jill L. Ehrlich, Esq., Senior Counsel Mr. Adam Weinstein, New Mountain Finance Corporation Sylvia N. Harris, Esq., Sutherland, Asbill & Brennan LLP
